UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SONIA IRENA AYALA BLAS VALLEJOS;       
NICHOLAS LEONCIO VALLEJOS; PABLO
NICHOLAS VALLEJOS,
                       Petitioners,
                 v.                                No. 03-1298

JOHN ASHCROFT, U.S. Attorney
General,
                       Respondent.
                                       
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
            (A70-484-400, A70-508-460, A71-792-391)

                      Submitted: October 24, 2003

                      Decided: December 29, 2003

   Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Michael M. Hadeed, Jr., BECKER, HADEED, KELLOGG &
BERRY, P.C., Springfield, Virginia, for Petitioners. Peter D. Keisler,
Assistant Attorney General, Terri J. Scadron, Assistant Director, Rob-
bin K. Blaya, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                        VALLEJOS v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Nicholas Leoncio Vallejos, Sonia Irena Ayala Blas Vallejos, his
wife, and Pablo Nicholas Vallejos, their son, petition this court for
review of an order of the Board of Immigration Appeals (Board)
affirming a decision of the immigration judge (IJ) finding them
removable as charged and denying their applications for asylum and
withholding of removal. Nicholas is a native of Argentina who claims
citizenship in both Argentina and Bolivia. Sonia and Pablo are both
natives and citizens of Bolivia.

   The Vallejoses challenge the IJ’s finding, affirmed by the Board,
that they failed to demonstrate that either Nicholas or Sonia suffered
past persecution or possessed a well-founded fear of future persecu-
tion on account of a protected ground. The record supports the IJ’s
conclusion. See 8 C.F.R. § 1208.13(a) (2003) (stating that the burden
of proof is on the alien to establish eligibility for asylum); INS v.
Elias-Zacarias, 502 U.S. 478, 483 (1992). We will reverse the Board
only if the evidence "‘was so compelling that no reasonable fact
finder could fail to find the requisite’" elements. Rusu v. INS, 296
F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-Zacarias, 502 U.S.
at 483-84). We have reviewed the administrative record, the IJ’s deci-
sion, and the decision of the Board, and find that substantial evidence
supports the Board’s ruling that the Vallejoses failed to establish their
refugee status.

   Additionally, we uphold the denial of their application for with-
holding of removal. The standard for withholding is more stringent
than that for asylum. Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).
To qualify for withholding of removal, an applicant must demonstrate
"a clear probability of persecution." INS v. Cardoza-Fonseca, 480
U.S. 421, 430-31 (1987). Because the Vallejoses fail to show that
they are eligible for asylum, they cannot meet the higher standard for
withholding of removal.
                       VALLEJOS v. ASHCROFT                        3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                PETITION DENIED